Citation Nr: 1416823	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 2005 to April 2006.  He had United States Naval Reserve service from February 26, 2002, and was ordered to active duty in support of Operation Noble Eagle/Enduring Freedom under Executive Order 13233 and 10 U.S.C. § 12302.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was previously before the Board in June 2011 and April 2013.  Most recently, in July 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  In October 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in orthopedic surgery.  In January 2014, the requested VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion in January 2014.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the July 2013 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran sustained injuries in a motor vehicle accident, particularly of the left knee, in service during a period of active duty for training (ACDUTRA).

2.  The Veteran sustained an injury of the right ankle in service during a period of active duty.

3.  The Veteran did not sustain an injury of the right knee or left ankle in service.

4.  A bilateral ankle disability and a bilateral knee disability are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely letter dated in February 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a bilateral ankle disability and a bilateral knee disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The February 2007 notice also included provisions for disability ratings and for the effective date of the claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examinations from August 2007 and December 2012 with an August 2013 addendum medical opinion, and the Veteran's statements.

The Veteran was afforded an opportunity for a VA medical examination in connection with his claims for service connection in August 2007 and December 2012 (pursuant to the June 2011 Board Remand), including an addendum medical opinion from August 2013 (obtained pursuant to the July 2013 Board Remand).  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed in the July 2013 Remand, the Board found the December 2012 VA examination and August 2013 addendum medical opinion inadequate.  As such, the Board requested a VHA expert opinion in October 2013, which was provided in January 2014.  The Board finds that the August 2007 and December 2012 examinations (as they pertain to the diagnoses of bilateral ankle and knee conditions) and the January 2014 VHA opinion (as it pertains to the etiology of the bilateral knee and ankle disabilities to service, i.e. direct service connection), taken together, are adequate with regard to the claim for service connection for a bilateral ankle disability and a bilateral knee disability.  Here, the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex diagnostic issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a bilateral ankle disability and a bilateral knee disability has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a).

In this case, ankle and knee sprains, and patellofemoral syndrome are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Bilateral Ankle Disability and a Bilateral Knee Disability

The Veteran contends that the current bilateral ankle and knee disabilities are directly related to injuries incurred in service.  Specifically, he reported that while stationed in Iraq, he injured his right ankle while walking to the shower and stepped on the side of a box.  He also reported injuring his left ankle in Iraq while coming out of a truck.  The Veteran also sustained injuries in a motor vehicle accident, particularly of the left knee, in service during a period of ACDUTRA.

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has current disabilities of the bilateral ankles and knees.  In the August 2007 VA examination report, the Veteran was diagnosed with bilateral ankle and knee sprains.  Most recently, in the December 2012 VA examination, the Veteran was diagnosed with bilateral ankle sprain and patellofemoral pain syndrome of the knees.  

A December 2002 service treatment record (from the Veteran's period of Reserve service) documented an in-service injury of the left knee and the Veteran was subsequently placed on short-term disability.  Also, in the March 2006 post-deployment health assessment the Veteran marked "yes during" for swollen, stiff, or painful joints.  In a November 2006 service treatment record, the Veteran reported a right ankle sprain during deployment in February 2006 when he fell on a slick box by the shower.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral ankle and bilateral knee disabilities are not related to his service.  In August 2007, the Veteran underwent a VA examination for his claimed bilateral ankle and knee disabilities.  He reported that while stationed in Iraq, he injured his right ankle while walking to the shower and stepped on the side of a box and now has a sticking type of pain aggravated by daily activities of increased walking or standing.  He also reported injuring his left ankle in Iraq while coming out of a truck and has not sought any treatment or made any current complaints of pain in his left ankle.  Following the evaluation, the examiner noted normal range of motion for the ankles, no additional limitation with flare-ups, no use of assistive devices, and diagnosed the Veteran with a bilateral ankle sprain with no residuals.  With regard to the Veteran's knees, during the August 2007 VA examination, he reported no in-service injury to the right knee, but now experiences daily pain which is aggravated by standing or walking for long periods of time.  Following the evaluation, the examiner noted normal range of motion for both knees, no additional limitation with flare-ups, use of assistive devices, or swelling, and diagnosed the Veteran with a bilateral knee sprain with no residuals.

The Veteran again underwent VA examinations of his ankles and knees in December 2012.  The VA examiner who conducted both VA examinations (in August 2007 and December 2012) provided medical opinions as to the etiology of the Veteran's bilateral knee and bilateral ankle disabilities.  He noted the Veteran's report of injuring his left ankle in service and shortly after, the Veteran noticed right ankle pain.  He reported being treated with Motrin and an ace wrap.  The Veteran also reported repeated injuries and treatment of the left ankle in service.  The examiner next noted the Veteran's report of injuring his right knee in service and shortly after, the Veteran noticed left knee pain.  He reported being treated and diagnosed with a contusion.  The Veteran also reported having "on and off" knee pain.  As to the bilateral ankle disability, the examiner opined that the bilateral ankle condition is less likely than not related to military service.  He explained that he did not find any medical documentation of complaints or treatment for an ankle condition in service and that the post-deployment health assessment was negative for any ankle complaints.  As to the bilateral knee disability, the examiner opined that the bilateral knee condition is less likely than not related to military service.  In an identical rationale, the examiner explained that he did not find any medical documentation of complaints or treatment for a knee condition in service and that the post-deployment health assessment was negative for any knee complaints.

In a July 2013 decision, the Board found the December 2012 VA examiner's opinions inadequate and remanded the claims for an addendum medical opinion.  In August 2013, the same examiner who conducted the December 2012 VA examinations submitted an addendum medical opinion.  He noted that the December 2002 motor vehicle accident resulting in multiple injuries occurred during a period of ACDUTRA.  Regardless, he opined that the current knee and ankle disabilities are not related to active duty.  In addition, while the examiner commented on the March 2006 post-deployment health assessment in which the Veteran marked "yes during" for swollen, stiff, or painful joints, he continued to opine that the knee and ankle disabilities are not related to service because there was no evidence of medical treatment related to the knees and ankles during active service.  The Board found that this addendum medical opinion was also inadequate for VA compensation purposes.

In light of the above, the Board requested a VHA medical expert in orthopedic surgery to assist in determining the relationship, if any, between the bilateral ankle and knee disabilities and service.  In January 2014, an orthopedic surgeon provided opinions regarding the Veteran's claimed disabilities.  As noted by the Veteran's representative in a January 2014 submission, the VHA physician indicated that his opinion was limited by the lack of an exam or imaging studies that sufficiently diagnosed the Veteran's current disabilities and by the lack of organized, consistent documentation of the Veteran's injuries in service.  While the Veteran's representative asserts that the VHA physician's admissions weaken the expert's opinions, the Board finds that the indication that there is a lack of consistent documentation of in-service injury only bolsters the physician's ultimate conclusions regarding etiology.  Also, the Board has already noted that the Veteran has current bilateral knee and ankle disabilities of sprains and patellofemoral syndrome.

The VHA physician next notes that the March 2006 post-deployment health assessment indicated the Veteran developed "swollen, stiff, or painful joints;" however, he indicates that this is very non-specific and is not linked to any specific injury.  In fact, the VHA expert stated that he is inclined to believe the reported joint pains were minor as the Veteran indicated on the same post-deployment health assessment form that he does not have "any medical problems that developed during deployment," and does not have "questions or concerns about his health."  The expert notes that there are unremarkable physical examination findings and no formal diagnosis of a musculoskeletal condition.  As mentioned above, the Veteran is diagnosed with bilateral knee and ankle sprain, and patellofemoral syndrome. The VHA physician indicated that the Veteran described injuries to both ankles and knees while in service, and that the described injuries "could theoretically have led to current ankle and knee disability, but based on the file in front of [him, he] cannot make that determination with certainty."  Indeed, the VHA expert, a physician in orthopedic surgery, explained that the mild knee and ankle pain not associated with a diagnosed musculoskeletal condition, could be unrelated to injury and could simply be degenerative.  Based on this rationale, the VHA physician opined that there is less than a 50 percent probability that any current disabilities of the ankles and knees are etiologically linked to some incident of service.  

The Veteran's representative asserted that the VHA expert stated that the in-service injuries could "theoretically have led to current ankle and knee disability;" and given that statement, the expert's opinion that the ankle and knee disabilities are less likely than not related to service is not supported by sufficient rational.  Taking the entire opinion in context, the expert's preliminary comments related to his review of the evidence of record and he discusses the bases for his conclusion.  While he indicated that the in-service injuries could have theoretically led to the current ankle and knee disabilities, he went on to clarify that statement by indicating that such a determination could not be made with certainty based on the evidence of record.  In fact, the VHA physician ultimately concluded that it was less likely than not that the current ankle and knee disabilities were related to service, including the in-service injuries, and that opinion is based on the evidence of record and supported by adequate rationale.

The Board finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral ankle sprain, bilateral knee sprain, and patellofemoral syndrome are not related to his service.  Specifically, the January 2014 VHA expert physician indicated his review of the Veteran's medical records, including the service treatment records and the Veteran's lay contentions of in-service ankle and knee injuries.  The VHA medical expert ultimately concluded that there was no relationship between the Veteran's service and the current bilateral ankle sprain, bilateral knee sprain, and patellofemoral syndrome; thus, the VHA physician's opinion is based on the accurate facts shown in the service treatment records, and the opinion is competent and probative.

The Veteran has asserted that the bilateral ankle and bilateral knee disabilities are related to service.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson,
581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau,
492 F.3d at 1372).  In this case, the causes of the Veteran's bilateral ankle and bilateral knee disabilities involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's bilateral ankle sprain, bilateral knee sprain, and patellofemoral syndrome.  The Veteran is competent to relate symptoms of bilateral ankle sprain, bilateral knee sprain, and patellofemoral syndrome that he experienced at any time, including pain, but he is not competent to opine on whether there is a link between the current bilateral ankle sprain, bilateral knee sprain, and patellofemoral syndrome, and service because such conclusions regarding causation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal system, knowledge of the various risk factors and causes of a sprain and patellofemoral syndrome, specific clinical testing for a sprain and patellofemoral syndrome, and knowledge of likely date of onset and ranges of progression of a sprain and patellofemoral syndrome that the Veteran is not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (noting that ACL tear injury is medically complex); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).

Based on the above, the Board finds that the weight of the competent and credible evidence is against a finding of a relationship between the Veteran's current bilateral ankle sprain, bilateral knee sprain, and patellofemoral syndrome, and military service.  The January 2014 VHA opinion is competent and probative medical evidence as it is factually accurate, and is supported by an adequate rationale.  The VHA medical expert was informed of the pertinent evidence, reviewed the medical records and available service treatment records, including the Veteran's own reported histories and complaints, and fully articulated the opinion; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between bilateral ankle sprain, bilateral knee sprain, and patellofemoral syndrome, and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral ankle disability and a bilateral knee disability, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral knee disability is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


